Citation Nr: 1709012	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome. 

3.  Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome. 

4.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.

5.  Entitlement to ratings for lumbosacral strain in excess of 10 percent prior to July 1, 2014, and in excess of 20 percent from that date.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1994 to January 2001, and in the U.S. Navy from January 2001 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran's claims file is now in the jurisdiction of the Seattle, Washington RO.  An August 2014 rating decision increased the rating for service-connected lumbosacral strain to 20 percent, effective July 1, 2014. 

The issues with regard to bilateral knee disability, pseudofolliculitis barbae, and lumbosacral strain were previously before the Board in September 2015 when they were denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In a June 2016 Order, the Court vacated the Board's 2015 decision and remanded it pursuant to a Joint Motion for Remand (JMR).  

In September 2015, the Board had also remanded for additional development, the issue of entitlement to service connection for hypertension.  In March 2016, the RO completed development and issued a supplemental statement of the case.  Thus, that issue is once again for Board consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

All Issues

In the 2016 JMR, it was noted that the Veteran identified VA outpatient treatment records from June 2014 to July 2015 that were not in the claims folder at the time of the Board's September 2015 decision.  The JMR cited to the Veteran's reference to treatment at the Pensacola VA Outpatient Clinic from August 2014, and at the VA Gulf Coast Health Care System from March to June 2015.  The JMR noted that on remand, the Board is directed to ensure all identified medical records are obtained prior to adjudication. 

The Board notes, with regard to the March to June 2015 treatment at the VA Gulf Coast Health Care System facility, that the Veteran specifically noted that this was for a "sleep lab." (The Veteran had a claim pending for service connection for sleep apnea).  The Veteran has not averred that he was treated at that facility for his knees, hypertension, skin, or back (See July 2015 VA Form 21-4142a.)).

Added to the record since the 2015 Board decision is an October 2014 primary care vesting record from the Pensacola VA facility.  In its September 2015 remand, the Board had directed that VA record with regard to hypertension be associated with the claims file. 

All the Veteran's VA records from June 2014 to present for the Gulf Coast facility, the Pensacola facility, and the Seattle VA Medical Center should be developed for association with the record on appeal.  In addition, the Board notes that in September 2016 correspondence, the Veteran asserted that he now gets his treatment from the SEA MAR clinic in Puyallup, WA, and that such treatment has been arranged by VA through "Triwest".  Thus, records from that facility should also be associated with the claims file. 

Pseudofolliculitis barbae

Pursuant to Diagnostic Code 7806, a rating may be assigned based on the Veteran's medication if the medication is a systemic therapy such as corticosteroids or other immunosuppressive drugs.  

Clinical records reflect that the Veteran was prescribed doxycycline QOD for keloids (See June 2004 STRs and August 2004 VA record addendum) and for keloid folliculitis of the scalp (See 2008 Puyallup Dermatology Clinic record).  The Veteran reported he takes it daily for his pseudofolliculitis barbae (See November 2010 QTC report), and that he has treated his keloidalis acne for over a year with oral doxycycline (See May 2011 VA record).  The November 2010 QTC report reflects that doxycycline is a systemic antibiotic.  

A July 2014 VA examination report reflects that the Veteran had not been treated with oral or topical medications in the past 12 months. 

In its 2016 JMR, it was noted that VA "must provide Appellant a new VA examination to reconcile and clarify the medical evidence regarding his use of doxycycline for his service-connected pseudofolliculitis barbae.  The parties further agree the Board must provide an adequate statement of reasons or bases as to whether Appellant's daily use of a systemic antibiotic is sufficient to establish a higher rating under DC 7806."

In a September 2016 statement, the Veteran asserted that he stopped taking doxycycline in 2012 and indicated that he does not take any medication for his skin disability.  Thus, the July 2014 VA examination report questioned in the JMR was accurate.  Therefore, the central issue of whether he is entitled to a higher rating based on medication use is for the time period prior to 2012 (the time period he reported using doxycycline).  Nonetheless, based on the JMR, a clinical examination with opinion (as it relates to when he was taking doxycycline) should be scheduled.  

A clinician should opine as to whether doxycycline, an antibiotic, is on the same level of severity of drugs as a corticosteroid or immunosuppressive in terms of side-effects on the body and how it affects the organs.  If the clinician opines that it is, the clinician should ascertain, if reasonably possible, the approximate month in 2012 when the Veteran stopped taking doxycycline. 

Hypertension

In its September 2015 remand, the Board found that a supplemental clinical opinion was warranted to a 2010 VA examination report.  In pertinent part, the Board directed that the clinician consider September 2004 and October 2004 blood pressure (BP) readings.  In the body of its remand, the Board had also discussed an August 2004 reading.  

The January 2016 supplemental clinical opinion reflects that the clinician considered numerous BP readings, to include March 2004 BP reading of 132/85, three June 2004 BP readings of 120/80, and the August 14, 2004 BP reading of 135/80.  However, it does not reflect that the clinician considered a.) the August 9, 2004 BP reading of 150/83 when the Veteran seen at urgent care with complaints of six months of mid sternal chest discomfort/pain; b.) the September 23, 2004 VA examination report blood pressure readings of 148/110 (right arm seated), 150/100 (left arm seated), 145/108 (right arm supine);or c.) the October 18, 2004 VA cardiology diagnostic study note BP of 148/110. 

Thus, the claim must be remanded for another supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA and non-VA clinical records, to include:

a. Records from VA's Gulf Coast facility from June 2014 to present; and
b. Records from VA's Pensacola facility from June 2014 to present; and
c. Records from VA's Seattle VA Medical Center from June 2014 to present; and
d. Clinical records for evaluations and treatment from the SEA MAR clinic in Puyallup, WA (arranged by VA through "Triwest").   

2. Please contact the Veteran and request that he identify the approximate month in 2012 when he stopped taking doxycycline.

3. Schedule the Veteran for a VA examination with regard to the Veteran's service-connected pseudofolliculitis barbae.  In addition to detailing the severity of the Veteran's disability, the clinician should also answer the following:

a. Is it at least as likely as not (50 percent or greater probability) that doxycycline, an antibiotic, was used to treat the Veteran's service-connected pseudofolliculitis barbae?  The examiner should consider and discuss as necessary the evidence of record including (i) Clinical records reflecting that the Veteran was prescribed doxycycline QOD for keloids (See June 2004 STRs and August 2004 VA record addendum) and for keloid folliculitis of the scalp (See 2008 Puyallup Dermatology Clinic record); (ii) the Veteran's reports that he takes it daily for his pseudofolliculitis barbae (See November 2010 QTC report), and that he has treated his keloidalis acne for over a year with oral doxycycline (See May 2011 VA record); and

b. If doxycycline, an antibiotic, was used to treat the Veteran's service-connected pseudofolliculitis barbae, can it be considered to be a systemic therapy similar to corticosteroids or other immunosuppressive drugs? .   

4. Obtain a supplemental clinical opinion from the January 2016 clinician (or from another appropriate clinician if that examiner is no longer available, with examination only if deemed necessary by the opinion provider) as to the Veteran's hypertension.  The clinician should consider the pertinent evidence of record, to include blood pressure readings which were omitted from consideration in the 2016 opinion.  (i.e. a.) the August 9, 2004 BP reading of 150/83 when seen at urgent care with complaints of six months of mid sternal chest discomfort/pain; b.) the September 23, 2004 VA examination report blood pressure readings of 148/110 (right arm seated), 150/100 (left arm seated), 145/108 (right arm supine);and c.) the October 18, 2004 VA cardiology diagnostic study note BP of 148/110.) 

The examiner should provide opinions that respond to the following: 

a.  Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's hypertension manifested to a compensable degree (diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control) within the first year following his separation from service (between March 2004 and March 2005).

b.  Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's hypertension is related to his service?

5. Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

